Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
1. This action is responsive to the application filed on September 26, 2018.

2. Claims 1-28 have been examined. 

Allowable Subject Matter
3. After sufficient search and analysis, Examiner concluded that the claimed invention has been recited in such a manner that independent claims 1, 11, 21, and 27 are not taught by any prior reference found through search.
The primary reason for allowance of the claims in this case, is the inclusion of the limitations “parsing a declarative language program, the program defining a plurality of match-action tables (MATs); translating the plurality of MATs into intermediate code; parsing a core identifier (ID) assigned to each one of the plurality of MATs; and when the core IDs of the plurality of MATs are the same, connecting intermediate code of the plurality of MATs using function calls, and translating the intermediate code of the plurality of MATs into machine code to be executed by a core identified by the core IDs,” which are not found in the prior art of record.
Based on prior art references and further search, Examiner has concluded that these details are not found in the prior art of record and would not have been obvious, thus all pending claims are allowed.


Claim Rejections – 35 USC §101
4. 35 U.S.C. 101 reads as follows: 
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


	A computer readable medium product is a tangible physical article or object, some form of matter, which a signal is not. That the other two product classes, machine and composition of matter, require physical matter is evidence that a manufacture was also intended to require physical matter. A signal, a form of energy, does not fall within either of the two definitions of manufacture.  Thus, a signal does not fall within one of the four statutory classes of Sec. 101 – see MPEP 2106.

Please see at least:
	Sec. 101 – see MPEP 2106;
	Subject Matter Eligibility of Computer Readable Media signed by Director Kappos on January 26, 2010; and
 	Interim Patent Subject Matter Eligibility singed by Deputy Commissioner for Patent Examination Policy Hirschfeld on August 24, 2009.

	Under the principles of compact prosecution, claims have been examined as the Examiner anticipates the claims will be amended to obviate these 35 USC § 101 issues. For example, 
At least one tangible non-transitory machine-readable medium . . .


6. Claims 27 and 28 are rejected because the claimed invention is directed to non-statutory subject matter, which may comprise only software components.
Data structures not claimed as embodied in computer-readable media are descriptive material per se and are not statutory because they are not capable of causing functional change in the computer. See, e.g., Warmerdam, 33 F.3d at 1361, 31 USPQ2d at 1760 (claim to a data structure per se held nonstatutory). Such claimed data structures do not define any structural and functional interrelationships between the data structure and other claimed aspects of the invention which permit the data structure's functionality to be realized. In contrast, a claimed computer-readable medium encoded with a data structure defines structural and functional interrelationships between the data structure 
Similarly, computer programs claimed as computer listings per se, i.e., the descriptions or expressions of the programs, are not physical "things." They are neither computer components nor statutory processes, as they are not "acts" being performed. Such claimed computer programs do not define any structural and functional interrelationships between the computer program and other claimed elements of a computer which permit the computer program's functionality to be realized. In contrast, a claimed computer-readable medium encoded with a computer program is a computer element which defines structural and functional interrelationships between the computer program and the rest of the computer which permit the computer program's functionality to be realized, and is thus statutory. See Lowry, 32 F.3d at 1583-84, 32 USPQ2d at 1035. Accordingly, it is important to distinguish claims that define descriptive material per se from claims that define statutory inventions. See MPEP 2106.
Dependent claims do not cure the deficiencies as noted above, thus, also amount to Functional Descriptive Material: "Data Structures" representing descriptive material per se or “Computer Programs” representing computer listings per se.
Under the principles of compact prosecution, claims  have been examined as the Examiner anticipates the claims will be amended to obviate these 35 USC § 101 issues. For example, 
A compiler stored in a non-transitory machine-readable medium comprising: . . .
A compiler stored in a computing memory comprising: . . .


Conclusion
7. The prior art references made of record and not relied upon are considered pertinent to applicant's disclosure.  
US 10,516,626 to Kodeboyina et al. discloses receiving description of the data plane, using a run time application (e.g., a control plane software), adding new table entries at run time to a set of match-action tables, and modifying and/or removing one or 


8. Any inquiry concerning this communication should be directed to examiner Thuy (Twee) Dao, whose telephone/fax numbers are (571) 272 8570 and (571) 273 8570, respectively. Examiner can normally be reached from Monday to Friday, 6:00am - 2:30pm.
If attempts to reach Examiner by telephone are unsuccessful, Examiner’s supervisor, Hyung S. Sough, can be reached at  (571) 272 6799.
The fax phone number for the organization where this application or proceeding is assigned is  (571)  273  8300.
Any inquiry of a general nature of relating to the status of this application or proceeding should be directed to the TC 2100 Group receptionist whose telephone number is  (571)  272  2100.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).

/Thuy Dao/Primary Examiner, Art Unit 2192